Citation Nr: 0027751	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1965.

In July 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for residuals of a head 
injury and granted service connection for a lower back 
disorder and right knee disorder.  The issue of entitlement 
to service connection for a left eye disorder was remanded to 
the RO for additional development.

By a rating action dated in February 2000 the RO effectuated 
the Board's decision, granting service connection for 
degenerative changes of the right knee rated as 10 percent 
disabling and degenerative changes of the lumbar spine rated 
as 40 percent disabling.  Disagreement with those 
determinations has not been expressed.  Thus, the matters are 
not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDING OF FACT

The medical evidence does not establish that the veteran 
currently has a left eye disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left eye 
disorder is denied.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts his left eye was damaged in 1962 when he 
incurred a head injury.  He maintains at that time he 
sustained bone damage to the eye socket, and consequently, he 
has had muscle weakness, cloudy vision, and difficulty with 
focusing.  The left eye also fatigues quicker than the right 
eye.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of Section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The veteran's claim for service connection for a left eye 
disability is not well grounded.  The first requirement of 
Caluza is not met.  The medical evidence does not establish 
that the veteran currently has a left eye disability.  In the 
absence of competent medical evidence of a current disability 
and a causal link to service, the claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Absent "proof of a 
present disability there can be no valid claim"); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

In this case the Board acknowledges that service medical 
records show in 1962 the veteran was involved in a motor 
vehicle accident wherein he incurred several injuries, and at 
that time a diagnosis of abrasion of the left brow was made.  
Service medical records also show complaints of visual 
difficulties in 1963, but clinical entries at that time 
attribute those symptoms to chlorine of the eyes and mild 
conjunctivitis.  On discharge examination in 1965 clinical 
evaluation of the eyes and the veteran's field of vision were 
normal.  Additionally, although VA outpatient treatment 
reports in 1994 record an impression of old orbital fracture 
of the left eye, this notation cannot be considered as 
competent medical evidence.  The 1994 VA outpatient treatment 
notation merely reflects the veteran's own recitation of 
events.  The service medical records do not show incurrence 
of a fracture of the left eye orbit, and there is no 
indication of record showing that the examiner reviewed the 
veteran's medical reports.  As such, the notation does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 408-09 (1995) (holding that "evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence'").  Additionally, VA examination in June 1994 
showed normal findings and VA outpatient treatment reports 
dated from 1994 to 1999 report no complaints of or findings 
associated with a left eye disorder.  

At his hearing in June 1999 the veteran, through his 
representative, testified he incurred an abrasion of the left 
brow in service after being involved in a motor vehicle 
accident.  He recalled that after the accident he was issued 
sunglasses and a "piece of skull" was missing out the eye 
socket.  He speculated the muscles were probably damaged.  
The veteran also testified that the eye felt gritty, his 
vision blurred and he had difficulty focusing, and added he 
would have laser surgery to relieve pressure of the eye.  (A 
statement received in April 2000 notes that the veteran's eye 
surgery was not performed.)  Regarding the testimony, 
although the veteran is competent to testified as to events 
incurred in service and the symptoms he currently has, he is 
not competent to make a medical diagnosis and etiologically 
relate his disorder to service or any events of service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Without such 
competent medical evidence, the claim is not sufficiently 
grounded.  Chelte, Brammer, Rabideau, all supra.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  It is 
also noted that the veteran has been apprised of the evidence 
required to substantiate his claim and the record does not 
indicate the existence of any outstanding medical reports 
which if obtained, would well ground the claim.  Accordingly, 
the facts and circumstances of this case are such that no 
further action is warranted.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The appeal is denied.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


 

